         Case 1:20-cr-00397-PGG Document 95 Filed 04/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
JOANNA DEJESUS,
                                                    :     S3 20 Cr. 397 (PGG)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about April 16, 2021, JOANNA DEJESUS (the “Defendant”),

was charged in a one-count Misdemeanor Information, S3 20 Cr. 397 (PGG) (the “Information”),

with bank larceny, in violation of Title 18, United States Code, Section 2113(b) and 2 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant Title 18, United States Code, Section

981(a)(1)(C) and Title 28 United States Code, Section 2461(c), of any and all property, real and

personal, that constitutes or is derived from proceeds traceable to the commission of the offense

charged in Count One of the Information, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to the commission of the offense

charged in Count One of the Information;

               WHEREAS, on or about April 16, 2021, the Defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United States

Code, Section 2461(c), a sum of money equal to $999 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Information;
          Case 1:20-cr-00397-PGG Document 95 Filed 04/16/21 Page 2 of 4




              WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $999.00 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the Defendant personally obtained, for which

the Defendant is jointly and severally liable with co-defendants, George Wilcox, Thomas Burton,

and Robert Richards to the extent a forfeiture money judgment is entered against co-defendants

George Wilcox, Thomas Burton, and Robert Richards in this case; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Rebecca T. Dell of counsel, and the Defendant, and her counsel, Marne Lynn Lenox,

Esq., that:

              1.      As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $999.00 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant, for which the Defendant is jointly and severally liable with co-defendants, George

Wilcox, Thomas Burton, and Robert Richards to the extent a forfeiture money judgment is entered

against co-defendants George Wilcox, Thomas Burton, and Robert Richards in this case.

              2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOANNA
         Case 1:20-cr-00397-PGG Document 95 Filed 04/16/21 Page 3 of 4




DEJESUS, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
         Case 1:20-cr-00397-PGG Document 95 Filed 04/16/21 Page 4 of 4




J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

                                                                   April 16, 2021
By:                                                                ______________
       REBECCA T. DELL                                             DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2198

JOANNA DEJESUS

       /s/ Joanna DeJesus                                           April 16, 2021
By:
       JOANNA DEJESUS                                               DATE


By:     /s/ Marne L. Lenox                                         April 16, 2021
       MARNE LYNN LENOX, ESQ.                                      DATE
       Attorney for Defendant
       Federal Defenders of New York, Inc.
       52 Duane Street, Ste 10th Floor
       New York, NY 10007

SO ORDERED:


                                                                     April 16, 2021
HONORABLE PAUL G. GARDEPHE                                          DATE
UNITED STATES DISTRICT JUDGE
